IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44448

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 415
                                               )
       Plaintiff-Respondent,                   )   Filed: March 22, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JYLL BENTLEY,                                  )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jyll Bentley pled guilty to possession of a controlled substance. I.C. § 32-3732(c). In
exchange for her guilty plea, an additional charge was dismissed and the state agreed not to
pursue an allegation that Bentley was a persistent violator. The district court sentenced Bentley
to a unified term of seven years, with a minimum period of confinement of two years, to run
concurrent with an unrelated sentence. Bentley filed an I.C.R 35 motion, which the district court
denied. Bentley appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Bentley’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Bentley’s
Rule 35 motion is affirmed.




                                              2